377 S.W.2d 952 (1964)
Elroy SULLIVAN, Appellant,
v.
The STATE of Texas, Appellee.
No. 36821.
Court of Criminal Appeals of Texas.
April 22, 1964.
*953 No attorney of record on appeal.
Frank Briscoe, Dist. Atty., Carl E. F. Dally, James C. Brough and Milton B. McCollough, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Judge.
The offense is Carrying a Pistol; the punishment, a fine of $500.00.
There are no formal bills of exception, and no brief has been filed on appellant's behalf.
The statement of facts accompanying the record is not certified or approved by the trial judge. It shows on its face that testimony had been started without the reporter after which request was made by appellant's counsel and the reporter summoned for the balance of the testimony. The court reporter's certificate shows that the statement of facts is a true, complete and correct transcript of all of the testimony adduced upon the trial with exception of the first state's witness, C. G. Trevino. The agreement of counsel for appellant and for the state also recites that it is a true, complete transcript of all the testimony with the exception of the first state's witness, C. G. Trevino.
It appears from the court reporter's certificate and the quoted agreement that the statement of facts does not purport to contain all of the evidence adduced on the trial, hence the question of the sufficiency of the evidence is not before us.
For like reason, the informal bills of exception relating to the court's ruling on the admission of evidence cannot be appraised without a complete statement of facts or other showing that the claimed errors were not waived or cured. Stockman v. State, 164 Tex. Crim. 469, 303 S.W.2d 410.
The judgment is affirmed.